DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carolina E. Säve on November 17, 2021.
The application has been amended as follows: 
Claim 2 (Currently Amended):
A control method of a motor driven power steering (MDPS) for a vehicle comprising: 
determining whether the vehicle is in a straight state after steering the vehicle and whether a steering wheel is in a neutral state; and 
compensating a steering angle of the steering wheel by checking a return-ability of the steering wheel to adjust the steering wheel, 
wherein determining whether the steering wheel is in the neutral state comprises:
determining whether a speed of the vehicle is within a predetermined range;
determining whether a steering angular velocity of the steering wheel is equal to or less than a first predetermined value;
determining whether a yaw velocity of the vehicle is equal to or less than a second predetermined value; and 
determining whether a steering torque of the steering wheel is equal to or less than a third predetermined value, and 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks dated October 1, 2021 provide the basis for reasons for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664